Title: To George Washington from Lieutenant Colonel Joseph Reed, 7 March 1776
From: Reed, Joseph
To: Washington, George



My dear General
Philad. March 7. 1776

I have now the Pleasure of informing you that a Vessel long expected from France & Holland arrived a few Days ago with 25 Tons of Powder—300 Stand of excellent Arms & 1500 Weight of Salt Petre. We are hourly in Expectation of farther Arrivals, but we must now soon expect some Ships of War in our River which I fear will cut off all farther Enterprizes of the like Nature.
I have been in Doubt some Time whether I ought to mention to you a Continuance of one of your principal Officers in a private Trade with which I remember you was much dissatisfied last Fall—you can be at no Loss to know who I mean. But the Concern & Uneasiness you then expressed induce me to think it my Duty to mention it, that if it is not carried on without your Privity you may take such Measures to check it as may best answer the Purpose & least affect the Gentleman Concern’d in his Interest & Reputation—It is no Secret in this Town that Persons are constantly employed in purchasing up Goods here which do not all go to the publick Store as the Parties concerned have boasted of their great Profits amounting in some Cases to 200 ⅌ Ct. Persons who come from the Camp seem to be well

acquainted with the Mode in which it is carried on & are not sparing of their Remarks. I dare say on a little Inquiry you will know whether some Stores in Cambridge are not carried on under ostensible Names & from thence you will judge whether the Reports we have here are well founded—This Inquiry may be made without its appearing to be suggested by any one, as it is intended only for private Use. And I shall be very happy if it should turn out to be a Mistake or Misrepresentation.
I was mistaken in my last with Respect to Wooster’s coming home I understand he is to remain at Montreal & Arnold to have Command before Quebeck.
We have Accounts from Virginia that Clinton was arrived at Hampton but seemed to be waiting for his reinforcements—Nothing farther new therefore from that quarter—We have not heard a Syllable from our Fleet for a considerable Time but expect Intelligence every Hour.
Upon the Arrival of the Act of Parliament authorizing the Ships of War to seize all American Vessels & condemn them as lawful Prize, Application was made to Congress by several Persons for Letters of Marque & Reprizal but they could not feel bold enough—Tho many of the most timid & those who have hanker’d so much after Reconciliation seeing so little of a Spirit of that kind in Great Brittain have come off very much from there Sentiments the Result of old prejudices & new Fears.
I have taken a House in the Country to which I propose soon to remove my Family & am preparing what is necessary for the Summer: But an Affair of great Importance in the Assembly will detain me some Time tho I hope not long. We wait impatiently to hear from you in Consequence of the last Accounts as if there was a Probability of a Movement from Boston. I expect your Tents to be finished this Week—the other Matters will also be got ready with all possible Expedition.
Adieu my dear General, should there be any Action or Enterprize God grant it may be a glorious one to you & a happy one for our Country. Yours most Obedly & Affectly

J. R.

